In re Neal, Jarrell; — Plaintiff; Applying for Supervisory and/or Remedial Writs, *1072Parish of Jefferson, 24th Judicial District Court, Div. F, No. 98-3238.
Writ granted; case remanded. The district court’s judgment denying relator’s pro se application for post-conviction relief is vacated, and the district court is directed to give counsel reasonable opportunity to prepare and litigate expeditiously an application for post-conviction relief. See State ex rel. Hampton v. State, 00-2523 (La.8/31/01), 795 So.2d 1198.
TRAYLOR, J., dissents for reasons assigned by KNOLL, J.
KNOLL, J., dissents from the order and assigns reasons.